                                                                              USDC SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 DOC #:
--------------------------------------------------------------X               DATE FILED: December 6, 2019
 YONY SOSA,                                                   :
                                                              :
                                                              :
                                             Plaintiff(s), :      19 Civ. 10753 (LGS)
                                                              :
                           -against-                          :        ORDER
                                                              :
 MILLER'S ALE HOUSE, INC.,                                    :
                                                              :
                                           Defendant(s) :


LORNA G. SCHOFIELD, United States District Judge:

        The parties have reached a settlement in principle in this case. Accordingly, it is

ORDERED that this action is dismissed without costs and without prejudice to restoring the

action to the Court’s calendar, provided the application to restore the action is made within

thirty (30) days of this Order. Any application to reopen filed after thirty (30) days from the

date of this Order may be denied solely on that basis. Any pending deadlines and conferences

are CANCELED.

        The Clerk of Court is respectfully directed to close Dkt. No. 12.

Dated: December 6, 2019
       New York, New York
